Citation Nr: 9914430	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
cavus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from December 1943 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
an evaluation in excess of 10 percent for his service-
connected bilateral pes cavus.


FINDING OF FACT

The veteran's bilateral pes cavus is manifested by claw toe 
deformity of the second and third toes of the left foot, full 
range of motion of the ankles, and no callosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes cavus have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5278 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a June 1998 VA examination report, and 
statements submitted by the veteran's representative.  The 
veteran has declined the opportunity to present testimony at 
a personal hearing.  The Board has considered the argument 
advanced by the veteran's representative that the VA 
examination conducted in June 1998 is inadequate for rating 
purposes.  The Board disagrees, as the examiner included 
findings which correspond with applicable schedular criteria.  
This examination report also is contemporaneous and assesses 
the current status of the veteran's bilateral pes cavus.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that his disability had increased in severity).  
Under these circumstances, no further assistance to the 
veteran with the development of evidence is required.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The pertinent Diagnostic Code sections will be discussed 
below, as appropriate. Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  In addition to 
applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 
4.45, the VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain and/or weakness, to the extent that any such 
symptoms are supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).

The veteran's bilateral pes cavus has been evaluated as 10 
percent disabling under Diagnostic Code 5278.  Under this 
code provision, a 10 percent evaluation is assigned for 
acquired bilateral claw foot (pes cavus) where the great toe 
is dorsiflexed, where there is some limitation of 
dorsiflexion at the ankle, and where there is definite 
tenderness under the metatarsal heads.  The next higher 
evaluation of 30 percent is warranted for acquired bilateral 
pes cavus with all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to right angle, shortened 
plantar fasciae, and marked tenderness under the metatarsal 
heads.  The highest evaluation of 50 percent requires 
evidence of marked contraction of plantar fasciae with 
dropped forefoot, all toes hammer toes, very painful 
callosities and marked varus deformity.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.

The Board finds that the RO properly evaluated the veteran's 
bilateral pes cavus as 10 percent disabling.  The only 
clinical evidence in support of the veteran's claim is a June 
1998 VA examination report.  During the examination, the 
veteran complained of a claw toe deformity of the second and 
third toes on the left foot.  He reported no problem with 
wearing shoes and did not use any ambulatory aids.  He also 
indicated that this disability did not limit his ability to 
walk.  Upon examination, the examiner stated that the veteran 
had mild pes cavus.  There was no anterior compartment 
atrophy and no neurological deficit was reported.  There was 
claw toe deformity of the second and third toes of the left 
foot, which showed no significant callous formation or 
breakdown of the skin and with proximal interphalangeal (PIP) 
joints that were rigid and flexed to approximately 50 
degrees.  However, the "MCP" joints remained flexible, but 
assumed a hyperextended posture of negative 40 degrees.  Both 
feet had bunyonettes at the fifth metatarsal phalangeal 
joints with significant bony deformity and varus deformity.  
However, the joints demonstrated good range of motion and 
were nontender to palpation.  X-rays revealed mild pes cavus.  
Both ankles demonstrated good range of motion, with 40 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
The assessment was rigid claw toe deformity of the second and 
third toes of the left foot.  The examiner explained that a 
simple outpatient procedure would correct this deformity.

The Board also considered written statements provided by the 
veteran's representative which essentially maintain that the 
veteran's bilateral pes cavus warrants a higher evaluation 
under the Schedule for Rating Disabilities.  In a VA Form 646 
(Statement of Accredited Representative in Appealed Case), it 
is maintained that the veteran's pes cavus produces pain and 
limits his ability to walk.  It is also alleges that the 
veteran's toes "draw up," requiring the use of special 
shoes.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's bilateral pes cavus.  
As noted above, the next higher evaluation for bilateral pes 
cavus requires all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to right angle, shortened 
plantar fasciae, and marked tenderness under the metatarsal 
heads.  Such symptomatology was not demonstrated on most 
recent examination.  The June 1998 VA examination report 
indicates that both ankles exhibit full range of motion.  
This report also does not show that all toes tend to 
dorsiflex.  Notably, while mild pes cavus deformity of both 
feet was found, it was reported only that the 2nd and 3rd toes 
of the left foot had a claw toe deformity with rigid PIP 
joints and flexible "MCP" joints but without any 
significant callous or skin break down.  Further, there was 
no mention of any marked tenderness under the metatarsal 
heads or shortened plantar fascia of either foot.  The 
examiner specifically noted that the fifth metatarsal 
phalangeal joints were nontender to palpation.  The Board 
notes that the currently assigned 10 percent rating 
contemplates dorsiflexion of the great toe with some 
limitation of dorsiflexion at the ankle and definite 
tenderness under the metatarsal heads.  The Board finds that 
the demonstrated symptomatology more nearly approximates the 
criteria for the 10 percent rating rather than the next 
higher evaluation of 30 percent.

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral pes cavus.  The Board notes, for example, that 
a 10 percent evaluation is the highest evaluation assignable 
for hallux rigidus (ratable as hallux valgus) under 
Diagnostic Code 5281.  Furthermore, in the absence of 
evidence of pes planus, malunion or nonunion of tarsal or 
metatarsal bones, or a foot injury characterized as more than 
moderate in degree, an evaluation higher than 10 percent is 
not assignable under Diagnostic Codes 5276, 5283, or 5284, 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
5281, 5283, 5284 (1998).  Accordingly, in the absence of 
evidence of more severe symptomatology, the claim for an 
increased evaluation for bilateral pes cavus must be denied.

In reaching this determination, the Board has considered the 
complete history of the veteran's service-connected bilateral 
pes cavus, as well as the current clinical manifestations of 
this disability and its effect on the veteran's earning 
capacity, as well as the effects upon his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The functional 
impairment which can be attributed to pain or weakness has 
also been considered.  See 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 206.  However, the objective evidence 
does not show that this disability is productive of 
additional functional loss due to pain.  The June 1998 VA 
examination report notes the veteran's statement that he used 
no ambulatory aids and was able to walk without restriction.  
The joints of both feet and ankles also demonstrated good 
range of motion.  Although the veteran later reported in his 
notice of disagreement that he could not walk as far as he 
wanted to and that he was now wearing special shoes, he 
neither alleges nor has he submitted objective medical 
evidence indicating that his bilateral foot disorder is worse 
than shown on most recent VA examination.  Thus, while the 
provision of 38 C.F.R. §§ 4.40 and 4.45 have been considered, 
the Board finds that even with application of these 
provisions, a higher evaluation is not warranted given the 
facts of this case. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's bilateral pes planus.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, 

as the preponderance of the evidence is against the veteran's 
claim, the doctrine need not be considered.  See Gilbert, 1 
Vet. App. at 55-56.


ORDER

An evaluation in excess of 10 percent for bilateral pes cavus 
is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

